Citation Nr: 1448355	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a right eye disorder, to include as secondary to a service-connected disorder of the left eye.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel










INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's VA claims file has since been transferred to the RO in Detroit, Michigan.

The Board notes that the Veteran was represented by AMVETS when the claim on appeal was initiated.  AMVETS revoked their power of attorney effective June 17, 2013.  The Veteran is not currently represented in his appeal.


FINDINGS OF FACT

1.  In a final rating decision dated in June 2006, the RO denied entitlement to service connection a right eye disorder on the basis that neither a current diagnosis for any such disorder, nor a medical nexus opinion, linking a current disability to his period of active service, was of record.  The Veteran was notified of the denial by letter dated in June 2006, including his appellate rights, however he did not file an appeal at that time.

2.  New and material evidence was not received within a year of the June 2006 rating decision that would prevent it from becoming final.

3.  Evidence received since the June 2006 rating decision, while new, fails to raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection a right eye disorder. 





CONCLUSIONS OF LAW

1.  The unappealed June 2006 rating decision that denied service connection for a right eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005). 

2.  Evidence received since the June 2006 rating decision is not new and material; the claim for entitlement to service connection for a right eye disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examination reports have all been associated with the record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board on several occasions, however he failed to respond in each instance.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examination in conjunction with his claim in January 2010.  The examination report is sufficient upon which to decide the claim, as appropriate testing was completed and the findings were pertinent to this appeal.  Moreover, neither the Veteran nor his former representative objected to the adequacy of any examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for a disorder of the right eye manifested by loss of vision.  He contends that this condition was caused or aggravated by his service-connected left eye disability.  In a June 2006 rating decision, the Veteran was denied entitlement to service connection a right eye disorder on the basis that neither a current diagnosis for any such disorder, nor a medical nexus opinion, linking a current right eye disability to his period of active service, was of record.  

To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

According to the U.S. Court of Appeals for Veterans Claims (Court), pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

As noted, the RO originally denied the Veteran's claim for entitlement to service connection for a right eye disorder in June 2006 on the basis that records were silent for documentation of a current diagnosis and/or evidence linking a right eye disorder either to his period of active service or to a service-connected disability.  It was noted that service treatment records were silent for any right eye treatment, and the Veteran's separation physical in 1967 found normal vision in the right eye.  The Veteran did not appeal that rating decision, and did not submit any new and material evidence within a year of that rating decision.  As such, the June 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

Since the prior final decision, new evidence has been added to the claims file.  Such evidence consists of  VA examination reports, VA outpatient treatment reports, and lay statements by the Veteran in support of his claim.  

The Veteran asserted in February 2008 that he felt that his right eye was being impacted by overuse, as a result of presumably compensating for his service connected left eye disability.

Most pertinent to the issue at hand, a VA examination was conducted in December 2009 to address the Veteran's claim.  While a gradual decrease in vision in the right eye was noted by the examiner, the examiner explained that such impairment most likely secondary to age-related cataracts.  It was further noted that the loss of vision in the left eye stemmed from a different, separate etiology.  Ultimately, no actual disorder of the right eye was diagnosed.  

During a prior VA examination, provided in November 2008, it was noted that right eye findings were questionable.  No diagnosis was assessed at that time, and no etiological opinion was provided.  Following a review of the VA outpatient reports of record since the prior, final denial, to include eye examinations, there is no indication of any current right eye diagnosis apart from refractive error.

The Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any active vision disorder of the right eye, save for refractive error.  

Finally, the Board notes that, under the paired organ rule, both eyes will be rated as if they are service connected if (1) visual acuity in both eyes is 20/200 or less; or (2) peripheral field of vision in both eyes is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).  However, the Veteran's visual acuity in the right eye does not rise to this level, and as such the new evidence of record does not trigger this entitlement.  For example, at a VA examination in November 2008 the Veteran demonstrated corrected visual acuity of 20/50 at near and 20/80 at distance.  Similarly, at a VA examination in 2009, corrected visual acuity of 20/40 at near and 20/30 at distance.

While other documents were reviewed, there is no competent evidence linking a current right eye disability to either the Veteran's period of active duty, or to a service-connected disability.  As to the Veteran's statements in support of his claim, the Board has examined these documents and understands the Veteran's frustration.  However, there is simply no evidence of record to support his contentions that is new and material.  Once again it is acknowledged that the Veteran is presumed credible for the limited purpose of reopening a claim.  However, here, his written statements have essentially suggested that overuse of his right eye is the reason for the deterioration in his visual acuity.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, he is competent to report diminished visual acuity, but not to determine the cause of such deterioration.  Thus, his statements do not serve as evidence that would  mandate reopening, as even if the claim was reopened, the statements would neither support service connection, nor trigger VA's duty to assist.

As noted, evidence is material only if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, it is a threshold, and in the absence of any new evidence to show that the Veteran has a current disorder of the right eye, to include whether any such disorder is linked to his period of active service or to a service-connected left eye disability, new and material evidence has not been received which addressed any basis for the prior, final decision.  In essence, even if the Veteran's claim were to be reopened, there would be no basis upon which service connection could be granted, and not duty to assist would be triggered.  Therefore, the claim for entitlement to service connection for a disorder of the right eye is not reopened.


ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a right eye disorder; reopening of the claim is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


